          Case 1-21-40301-ess              Doc 32     Filed 05/10/21      Entered 05/10/21 15:15:44




                       The Law Offices of Avrum J. Rosen
                                        A Professional Limited Liability Company
                                                      Attorneys at Law
                                                       38 New Street
                                              Huntington, New York 11743
                                                       631 423 8527
                                                  atsionis@ajrlawny.com

AVRUM J. ROSEN

 ------------

DEBORAH L. DOBBIN
NICO G. PIZZO
ALEX E. TSIONIS+
(+ also admitted in New Jersey)
                                                               May 10, 2021
VIA CM/ECF ONLY
Hon. Elizabeth S. Stong
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

                     Re:          Letter of Adjournment
                                  QB Wash LLC dba Blvd Auto Spa, 21-40301-ess
                                  Motion for 2004 Examination of Cermele & Wood LLP

Dear Judge Stong:

        The undersigned is counsel to David J. Doyaga, Sr., the Chapter 7 Trustee (the “Trustee”)
in the above-referenced bankruptcy matter.

       Please allow this letter to confirm that the adjourned hearing regarding the Trustee’s motion
seeking a 2004 examination of Cermele & Wood LLP [Dkt. No. 21] set for May 11, 2021 at 10:30
a.m. has been adjourned, on consent, to July 13, 2021 at 10:30 a.m.

       Should the Court have any questions or require anything further, please do not hesitate to
contact the undersigned. Thank you.

                                                               Respectfully submitted,

                                                               /s/ Alex E. Tsionis
                                                               Alex E. Tsionis

Cc: All counsel of record (by CM/ECF)
